******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    EDDIE RODRIGUEZ v. COMMISSIONER OF
               CORRECTION
                (SC 18940)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
         Argued February 11—officially released July 1, 2014

  April E. Brodeur, assigned counsel, for the appel-
lant (petitioner).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Michael Dearington, state’s
attorney, and David Clifton, assistant state’s attorney,
for the appellee (respondent).
                          Opinion

   ROGERS, C. J. The dispositive issue in this habeas
corpus appeal is whether the petitioner, Eddie Rodri-
guez, was denied his right to the effective assistance
of counsel because there was a constitutionally imper-
missible risk that the jury would impute to him the
alleged improprieties of his attorney, who had been
prosecuted but acquitted of a nonviolent and dissimilar
crime in the same judicial district in which the petitioner
was prosecuted. The petitioner appeals from the judg-
ment of the Appellate Court affirming the habeas court’s
denial of his second amended petition for a writ of
habeas corpus. Rodriguez v. Commissioner of Correc-
tion, 131 Conn. App. 336, 338, 27 A.3d 404 (2011). On
appeal, the petitioner claims that the Appellate Court
improperly applied this court’s precedent in Phillips
v. Warden, 220 Conn. 112, 595 A.2d 1356 (1991), in
concluding that the petitioner failed to demonstrate an
actual conflict of interest that adversely affected his
attorney’s performance. We conclude that the Appellate
Court properly applied Phillips, and, accordingly, we
affirm the judgment of the Appellate Court.
   The Appellate Court opinion sets forth the following
facts and procedural background. ‘‘In connection with
an incident involving the petitioner’s estranged girl-
friend, which occurred in October, 1990, the petitioner
was charged with burglary in the first degree in violation
of General Statutes [Rev. to 1989] § 53a-101 (a) (1),
attempt to commit assault in the first degree in violation
of General Statutes [Rev. to 1989] §§ 53a-49 (a) and 53a-
59 (a) (1), robbery in the third degree in violation of
General Statutes (Rev. to 1989) § 53a-136 (a), interfering
with an officer in violation of General Statutes [Rev. to
1989] § 53a-167a (a) and carrying a dangerous weapon
in violation of General Statutes [Rev. to 1989] § 53-206.
On May 29, 1991, [A]ttorney Frank Cannatelli filed an
appearance on behalf of the petitioner.
   ‘‘Prior to representing the petitioner, Cannatelli had
been charged with two counts of bribery of a witness
in an unrelated case. Cannatelli pleaded not guilty to
both charges and elected a jury trial. In October, 1991,
a jury trial was conducted in Meriden. On October 29,
1991, the jury acquitted Cannatelli of both charges.
   ‘‘Jury selection for the petitioner’s criminal trial in
New Haven commenced on November 26, 1991. On the
first day of jury selection, the petitioner voiced concern
to the trial court that Cannatelli’s recent criminal prose-
cution created a conflict of interest. After inquiring into
the petitioner’s claim, the court was not persuaded that
cause existed to delay the proceedings. Thereafter, a
jury was selected and the presentation of evidence
began on December 2, 1991. The jury returned a verdict
of guilty on all counts, and the petitioner was sentenced
on March 6, 1992, to a term of imprisonment of sixteen
years, execution suspended after nine years, and five
years of probation. The petitioner appealed from his
conviction to [the Appellate Court], which affirmed the
judgment. State v. Rodriguez, 61 Conn. App. 700, 767
A.2d 756 (2001).
  ‘‘In 2002, after he had commenced his probation, the
petitioner was arrested and charged with violating the
terms of his probation in violation of General Statutes
[Rev. to 2001] § 53a-32. In 2003, the petitioner was found
to have violated his probation, and the court sentenced
him to serve the remaining seven years of his unexe-
cuted sentence.
   ‘‘On December 16, 2008, the petitioner filed his sec-
ond amended petition for a writ of habeas corpus, claim-
ing that Cannatelli had rendered ineffective assistance
due to an actual conflict of interest. The petitioner
alleged that Cannatelli’s criminal prosecution shortly
before the petitioner’s criminal trial had created an
inherent conflict of interest that adversely affected Can-
natelli’s ability to represent the petitioner in his criminal
trial. In his pretrial brief, the petitioner explained that
Cannatelli’s criminal prosecution constituted a conflict
of interest because it prevented him from preparing for
the petitioner’s criminal trial. Additionally, the peti-
tioner contended that Cannatelli’s criminal prosecution
constituted a conflict of interest pursuant to . . . Phil-
lips v. Warden, [supra, 220 Conn. 112].
   ‘‘On April 29, 2009, the habeas court conducted an
evidentiary hearing, at which Cannatelli, the petitioner
and George Gray, an investigator with the [O]ffice of
the [C]hief [P]ublic [D]efender, testified, and the court
received exhibits. After considering the evidence, the
court found that Cannatelli was prepared and ready to
go to trial on [the petitioner’s] case. The court also
found that the media coverage of Cannatelli’s prosecu-
tion was minimal, and that Cannatelli, during [individ-
ual] voir dire in the petitioner’s criminal trial, had asked
each venireperson generally whether he or she had any
prior knowledge of Cannatelli and that no venireperson
indicated that he or she had any such knowledge.
   ‘‘On the basis of these findings, the habeas court
concluded that the petitioner had failed to establish
that Cannatelli was actively representing conflicting
interests at the time that he represented the petitioner.
The court also concluded that the facts of the petition-
er’s case did not establish a conflict of interest pursuant
to Phillips v. Warden, supra, 220 Conn. 112. The court
then denied the petitioner’s second amended petition.
Subsequently, the petitioner filed a petition for certifica-
tion to appeal, which the court denied on August 19,
2009.’’ (Footnotes omitted; internal quotation marks
omitted.) Rodriguez v. Commissioner of Correction,
supra, 131 Conn. App. 338–41. The petitioner appealed
from the habeas court’s denial of certification to the
Appellate Court.
   The Appellate Court determined that the habeas court
abused its discretion in denying the petitioner’s request
for certification to appeal. Id., 344. Specifically, the
Appellate Court concluded that the petitioner’s ineffec-
tive assistance of counsel claim deserved to proceed
further because it presented the novel question of
whether there was a constitutionally impermissible risk
that a jury would attribute an attorney’s conduct to
his client, when the attorney had been acquitted of a
nonviolent and dissimilar crime in the same judicial
district in which his client faced criminal prosecution.
Id., 347; see Simms v. Warden, 230 Conn. 608, 616,
646 A.2d 126 (1994) (petitioner may establish abuse
of discretion by demonstrating that ‘‘the questions are
adequate to deserve encouragement to proceed further’’
[internal quotation marks omitted]). Nonetheless, the
Appellate Court concluded that the petitioner’s ineffec-
tive assistance of counsel claim failed on its merits,
and, accordingly, affirmed the judgment of the habeas
court. Rodriguez v. Commissioner of Correction,
supra, 131 Conn. App. 349. This certified appeal
followed.1
   On appeal, the petitioner claims that the Appellate
Court improperly concluded that he failed to demon-
strate a conflict of interest pursuant to Phillips that
deprived him of his right to the effective assistance of
counsel. In response, the respondent, the Commis-
sioner of Correction, claims that the Appellate Court
properly distinguished Phillips from the present case
and correctly determined that there was not a constitu-
tionally impermissible risk that the jury would impute
to the petitioner the alleged improprieties of his trial
attorney. We conclude that the Appellate Court properly
applied Phillips in concluding that the petitioner failed
to demonstrate a conflict of interest of constitutional
magnitude. We therefore affirm the judgment of the
Appellate Court.
   We begin with the well settled standard of review
governing ineffective assistance of counsel claims.
‘‘When reviewing the decision of a habeas court, the
facts found by the habeas court may not be disturbed
unless the findings were clearly erroneous. . . . The
issue, however, of [w]hether the representation [that]
a defendant received at trial was constitutionally inade-
quate is a mixed question of law and fact. Strickland
v. Washington, [466 U.S. 668, 698, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984)]. As such, that question requires
plenary review by this court unfettered by the clearly
erroneous standard.’’ (Internal quotation marks omit-
ted.) Johnson v. Commissioner of Correction, 288
Conn. 53, 62, 951 A.2d 520 (2008).
   We next set forth the legal principles that inform our
disposition of the present appeal. ‘‘[I]t is well estab-
lished that [a] criminal defendant is constitutionally
entitled to adequate and effective assistance of counsel
at all critical stages of criminal proceedings. Strickland
v. Washington, [supra, 466 U.S. 686]. This right arises
under the sixth and fourteenth amendments to the
United States constitution and article first, § 8, of the
Connecticut constitution. . . . It is axiomatic that the
right to counsel is the right to the effective assistance
of counsel.’’ (Citation omitted; internal quotation marks
omitted.) Gaines v. Commissioner of Correction, 306
Conn. 664, 677–78, 51 A.3d 948 (2012). ‘‘As an adjunct
to this right, a criminal defendant is entitled to be repre-
sented by an attorney free from conflicts of interest.’’
(Internal quotation marks omitted.) Phillips v. Warden,
supra, 220 Conn. 132.
   ‘‘In a case of a claimed conflict of interest . . . in
order to establish a violation of the [right to counsel]
the [petitioner] has a two-pronged task. He must estab-
lish (1) that counsel actively represented conflicting
interests and (2) that an actual conflict of interest
adversely affected his lawyer’s performance.’’ (Internal
quotation marks omitted.) Id., 133. Although ordinarily
a petitioner claiming ineffective assistance of counsel
must demonstrate that his counsel’s performance was
deficient, and that the deficient performance resulted
in actual prejudice to the defense; Strickland v. Wash-
ington, supra, 466 U.S. 687; a petitioner who claims
that his counsel was burdened by a conflict of interest
does not need to establish prejudice. Phillips v. War-
den, supra, 220 Conn. 132–33. ‘‘Where there is an actual
conflict of interest, prejudice is presumed because
counsel [has] breach[ed] the duty of loyalty, perhaps the
most basic of counsel’s duties. Moreover, it is difficult to
measure the precise effect on the defense of representa-
tion corrupted by conflicting interests.’’ (Internal quota-
tion marks omitted.) Id., 133; see Strickland v.
Washington, supra, 692 (‘‘[p]rejudice is presumed . . .
if the [petitioner] demonstrates that counsel actively
represented conflicting interests and that an actual con-
flict of interest adversely affected his lawyer’s perfor-
mance’’ [internal quotation marks omitted]).
   Before we turn to the merits of the petitioner’s claim,
a brief overview of this court’s decision in Phillips is
essential to our resolution of the present appeal. In
Phillips, the petitioner, John M. Phillips, was convicted
by a jury of sexual assault in the first degree in violation
of General Statutes § 53a-70, unlawful restraint in the
first degree in violation of General Statutes § 53a-95,
and burglary in the first degree in violation of General
Statutes § 53a-101 for an incident that occurred in 1981.
Phillips v. Warden, supra, 220 Conn. 114. Throughout
his criminal trial, Phillips was represented by Bernard
L. Avcollie, an attorney who was in the process of
appealing his own murder conviction resulting from a
widely publicized trial in the same judicial district in
which Phillips faced criminal prosecution. Id., 117, 122.
  During his general introductory remarks to the panel
of venirepersons, Avcollie advised the panel as follows:
‘‘If you know anything about any of the people that I
have mentioned that work in my office or particularly
about me, if there is anything that you know or feel
about me that will inhibit your ability to judge this
man fairly, then you should so indicate.’’ (Emphasis
added; internal quotation marks omitted.) Id., 125. Sub-
sequently, Avcollie did not inquire during individual voir
dire as to whether the venirepersons had any prior
knowledge of him despite his belief that most of the
venirepersons were aware of his murder conviction.2 Id.
   After Phillips was convicted, he filed a petition for a
writ of habeas corpus alleging that he was denied his
constitutional right to the effective assistance of coun-
sel because Avcollie had a conflict of interest. Id., 114.
The habeas court denied his petition for a writ of habeas
corpus, and on appeal to the Appellate Court, Phillips
argued that it was a violation of Avcollie’s duty of loyalty
to represent him in the same judicial district in which
Avcollie had been convicted of murder, and that, as a
result of this conflict of interest, he was denied his right
to the effective assistance of counsel. Id., 114, 128–29.
The Appellate Court rejected Phillips’ claim and
affirmed the judgment of the habeas court. Phillips v.
Warden, 23 Conn. App. 63, 68, 579 A.2d 1092 (1990),
rev’d, 220 Conn. 112, 595 A.2d 1356 (1991).
   On appeal, this court reversed the judgment of the
Appellate Court. Phillips v. Warden, supra, 220 Conn.
147. The court concluded that, under the unique factual
circumstances in that case, Avcollie was indeed bur-
dened by an actual conflict of interest that deprived
Phillips of his right to the effective assistance of coun-
sel. Id., 139–40. The court’s analysis in Phillips began
by observing that, ‘‘[w]hile the right to conflict-free rep-
resentation typically is implicated in cases involving
representation of criminal codefendants by a single
attorney . . . it is equally applicable in other cases
where a conflict of interest may impair an attorney’s
ability to represent his client effectively.’’ (Citations
omitted; internal quotation marks omitted.) Id., 134–35.
Accordingly, the court observed that a conflict of inter-
est may arise when ‘‘the intrinsic situation of the [attor-
ney], when viewed in the context of his client’s cause,
requires that he withdraw from representing the client
because of the impermissible risk that the jury will
identify his conduct with that of his client. . . . Thus,
an attorney may be considered to be laboring under
an impaired duty of loyalty, and thereby be subject
to conflicting interests, because of interests or factors
personal to him that are inconsistent, diverse or other-
wise discordant with [the interests] of his client . . . .’’
(Citations omitted; internal quotation marks omitted.)
Id., 138–39.
  Applying these principles to the situation in Phillips,
this court concluded that ‘‘Avcollie’s representation of
[Phillips] was fatally flawed by an inherent conflict of
interest because Avcollie’s duties of undivided loyalty
and independent exercise of professional judgment
demanded that he withdraw from representing [Phil-
lips] on the serious charges that [Phillips] faced in that
place and at that time.’’ Id., 139. The court further con-
cluded that the violation of Avcollie’s duty of loyalty
in failing to withdraw from Phillips’ criminal case
adversely affected Avcollie’s performance as his attor-
ney. Id., 139–40. ‘‘[A]s a direct result of his violation of
those duties, Avcollie was required to make the tactical
choice of choosing between two options—inquiring of
the venirepersons during individual voir dire whether
they knew about his murder conviction, or forgoing
such inquiry—either of which was fraught with peril
for [Phillips’] right to a fair trial before an impartial
jury . . . .’’ Id. ‘‘Either choice was harmful to [Phillips’]
interest, because either course of conduct created the
impermissible risk that the jurors who were to judge
[Phillips] would do so infected by their view of Avcol-
lie.’’ Id., 145. Accordingly, the court reversed the judg-
ment of the Appellate Court. Id., 147.
   Against the backdrop of this court’s holding in Phil-
lips, we now turn to the merits of the petitioner’s claim
in the present case. The petitioner makes two primary
arguments on appeal. First, the petitioner contends that
the Appellate Court improperly distinguished the fac-
tual circumstances in the present case from Phillips.
Second, the petitioner contends that this court’s prece-
dent in Phillips required that Cannatelli conduct a prob-
ing individual voir dire as to each venireperson’s
knowledge of Cannatelli’s criminal case. We disagree
with each of the petitioner’s claims.
   We begin with the petitioner’s claim that the Appel-
late Court inappropriately distinguished the facts in
the present case from Phillips. Despite the petitioner’s
argument to the contrary, we agree with the Appellate
Court that the circumstances surrounding Cannatelli’s
criminal prosecution differed in several critical respects
from Avcollie’s criminal prosecution in Phillips.
   First and foremost, unlike Avcollie, Cannatelli was
acquitted, not convicted, of the criminal charges against
him prior to the petitioner’s criminal trial. The petitioner
attempts to trivialize the distinction between an acquit-
tal and a conviction by arguing that the reputational
damage attendant to a criminal prosecution, no less
than the stigma of a conviction, creates a risk that
a jury might impute the attorney’s misconduct to the
criminal defendant. We are not persuaded by the peti-
tioner’s argument. The fact that Cannatelli’s alleged mis-
conduct had not been proven mitigated any concern
that the jury would be biased toward the petitioner. In
contrast, the fact that Avcollie had not only been
charged, but also convicted of murder enhanced the
risk that the jury’s evaluation of Phillips’ criminal case
would be tainted by the jury’s repugnance toward his
attorney.
   Second, and relatedly, Avcollie was convicted of mur-
dering his wife by strangulation, ‘‘a crime of violence
of the first order of seriousness’’; id., 140; and his client,
Phillips, was charged with similarly reprehensible
crimes of ‘‘sexual assault, unlawful restraint and bur-
glary, arising out of a factual scenario of terrible vio-
lence against an elderly woman.’’ Id. In the present case,
by contrast, Cannatelli was acquitted of the nonviolent
integrity based crime of bribery of a witness, whereas
the petitioner was charged with violent offenses includ-
ing, inter alia, burglary, robbery, attempted assault, and
carrying a dangerous weapon. While bribery is undoubt-
edly a serious offense, it was the similarly violent nature
of the serious offenses in Phillips that enhanced the
potential for juror bias in that case. See id., 141 (identi-
fying risk that ‘‘jurors would identify Avcollie’s status
as a convicted murderer with his client’s status as an
accused rapist, kidnapper, and burglar’’); id., 140 (iden-
tifying potential for bias because Phillips ‘‘had to face
a jury in a trial for serious and violent criminal offenses,
while represented by a convicted murderer’’).
    Third, Avcollie was ‘‘a prominent [political] figure’’
in the judicial district in which both he and his client
were prosecuted; id., 117; and, consequently, Avcollie’s
prosecution and ensuing appeals ‘‘had been the subject
of widespread publicity in that area . . . .’’ Id., 140.
Unlike Avcollie, there is nothing in the record to suggest
that Cannatelli was a notable figure who garnered signif-
icant public interest in his criminal case by virtue of
his prominence in the community. Accordingly, despite
the petitioner’s production of a ‘‘number of news clip-
pings and articles which referenced the Cannatelli pros-
ecution and/or acquittal,’’ we conclude that the
evidence supported the habeas court’s findings that
‘‘[t]he coverage was minimal’’ and that Cannatelli’s
criminal case was ‘‘much lower profile’’ than Avcollie’s
criminal case.
   Fourth, unlike Cannatelli, ‘‘Avcollie believed that
most of the venirepersons knew of his murder convic-
tion . . . .’’ Phillips v. Warden, supra, 220 Conn. 125.
Avcollie’s belief was indeed substantiated given the
widespread publicity surrounding his murder convic-
tion in the judicial district from which Phillips’ jury
panel was culled. As the court in Phillips observed,
there was a ‘‘real and substantial risk that one or more
of [Phillips’] jurors may well have known of Avcollie’s
murder conviction and viewed [Phillips’] defense
through a lens corrupted by that knowledge. Avcollie
believed that risk to be a reality. That risk, which was
all too apparent to Avcollie . . . demanded no less
than that Avcollie . . . simply refrain from represent-
ing [Phillips] . . . .’’ Id., 141. In the present case, by
contrast, Cannatelli testified credibly that ‘‘he had no
concerns about any of the jurors’ ability to serve on
the petitioner’s case.’’ Nothing in the record supports
the petitioner’s claim that there was a substantial risk
that the jury was aware of Cannatelli’s prosecution and
would impute his alleged improprieties to the peti-
tioner.
   Fifth and finally, the present case is distinguishable
from Phillips because the jury voir dire conducted by
each respective attorney differed regarding the jury’s
knowledge of the attorney’s criminal prosecution. At
the petitioner’s criminal trial, Cannatelli individually
inquired whether each venireperson was familiar, for
any reason, with Cannatelli or anyone at his law firm.
None of the venirepersons responded affirmatively to
this inquiry despite being individually asked and having
the opportunity to do so. In Phillips, by contrast, Avcol-
lie did not inquire during individual voir dire as to
whether each venireperson was familiar with Avcollie
for any reason. Rather, the extent of this inquiry in
Phillips was limited to Avcollie’s introductory remarks
to the entire panel of venirepersons, when he stated ‘‘if
there is anything that you know or feel about me that
will inhibit your ability to judge this man fairly, then you
should so indicate.’’ (Internal quotation marks omitted.)
Phillips v. Warden, supra, 220 Conn. 125.
   The petitioner denies that there is any meaningful
distinction between Cannatelli’s inquiry during individ-
ual voir dire and Avcollie’s introductory comments to
the entire panel of venirepersons. Specifically, the peti-
tioner argues that Phillips requires that an attorney
who has been prosecuted in the same judicial district
as his client must specifically inquire during individual
voir dire as to each venireperson’s knowledge of the
attorney’s criminal prosecution. Put another way, the
petitioner argues that a general inquiry as to whether
the venireperson is familiar with the attorney for any
reason is inadequate. Contrary to the petitioner’s claim,
however, Phillips does not require that an attorney
specifically inquire about the attorney’s criminal prose-
cution during individual voir dire. In fact, we acknowl-
edged in Phillips the inherent flaws of a specific inquiry,
namely, the risk that the attorney will inform previously
unaware jurors of the fact of the attorney’s criminal
prosecution and, in so doing, create bias where none
may have existed. See id., 144–45.
  In light of our holding in Phillips, Cannatelli’s general
inquiry during individual voir dire was entirely appro-
priate in the present case. Cannatelli asked each venire-
person whether he or she was familiar with Cannatelli
for any reason, which necessarily was broad enough
to include his criminal prosecution. The individual voir
dire thus provided each venireperson the opportunity to
disclose any knowledge or recollection of Cannatelli’s
criminal case, and, in turn, it provided Cannatelli and
the trial court an opportunity to evaluate each venire-
person’s individual response to the general inquiry.
Therefore, Cannatelli did not ‘‘[dispense] with [the]
unique and valuable right’’ of individual voir dire, which
facilitates ‘‘the discovery of factors that may predispose
a prospective juror to decide a case on legally irrelevant
grounds . . . .’’ (Citations omitted; internal quotation
marks omitted.) Id., 146. At the same time, the inquiry
did not inform prospective jurors who were otherwise
unaware of Cannatelli’s circumstances that he had been
prosecuted and acquitted of bribery charges. Accord-
ingly, we reject the petitioner’s claim that Phillips
required that Cannatelli specifically inquire about his
criminal prosecution during individual voir dire.3
   In sum, the Appellate Court appropriately distin-
guished Phillips from the present case and properly
concluded that the petitioner failed to demonstrate an
actual conflict of interest that adversely affected Canna-
telli’s performance as the petitioner’s trial attorney.
Accordingly, we affirm the judgment of the Appellate
Court.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     The court granted the petition for certification to appeal, limited to the
following issue: ‘‘Did the Appellate Court properly apply Phillips v. Warden,
[supra, 220 Conn. 112], and conclude that the petitioner had failed to demon-
strate that the trial attorney had a conflict of interest of constitutional
magnitude?’’ Rodriguez v. Commissioner of Correction, 304 Conn. 911,
911–12, 40 A.3d 318 (2012).
   2
     Insofar as the Appellate Court opinion incorrectly states that ‘‘Avcollie
never made any such inquiry [as to whether any venireperson had any prior
knowledge of him]’’; Rodriguez v. Commissioner of Correction, supra, 131
Conn. App. 349; we take this opportunity to clarify that Avcollie did state
during his general introductory remarks to the panel that any venireperson
having prior knowledge of Avcollie should so indicate. Phillips v. Warden,
23 Conn. App. 63, 68, 579 A.2d 1092 (1990), rev’d, 220 Conn. 112, 595 A.2d
1356 (1991). Avcollie did not, however, pursue this line of questioning during
individual voir dire.
   3
     To the extent that the petitioner relies upon Phillips to suggest that
neither a specific nor a general inquiry during individual voir dire would
alleviate the risk that the jury would impute Cannatelli’s alleged misconduct
to the petitioner, we reject this claim and distinguish Phillips on its facts.
   The petitioner relies on our discussion in Phillips of the ‘‘classic ‘no win’
situation’’; Phillips v. Warden, supra, 220 Conn. 144; that resulted from
Avcollie’s failure to withdraw from Phillips’ criminal case. We explained
the situation as follows: ‘‘Having opted to remain as [Phillips’] lawyer in
violation of his duty to withdraw, Avcollie was faced with the insoluble
dilemma of whether to raise the fact of his own notorious conviction during
the individual voir dire . . . . This was, from [Phillips’] viewpoint, a classic
‘no win’ situation. If Avcollie did not raise the issue, he exposed his client
to the risk that such biased venirepersons would find their way on to the
jury. If he did raise the issue, he created the risk that he would inform—
or remind—otherwise ignorant or forgetful venirepersons that they were to
hear a case in which a convicted murderer would be representing an accused
rapist.’’ Id., 144–45.
   The petitioner fails to acknowledge that the no win situation we identified
in Phillips resulted from the unique factual circumstances in that case. As
we explained, ‘‘[t]his dilemma was inherent in Avcollie’s personal situation,
and was the inevitable result of the violation of his duty of loyalty to [Phil-
lips].’’ Id., 145. ‘‘It was only because of Avcollie’s antecedent violation of
his constitutional and ethical duties to [Phillips] that he was confronted
with a strategic choice that carried with it only adverse consequences for
his client.’’ Id., 147.
   In the present case, by contrast, there was no conflict of interest that
required Cannatelli to withdraw from the petitioner’s case in the first
instance. Cannatelli thus did not confront the strategic dilemma that Avcollie
faced in Phillips as the result of his failure to withdraw. Accordingly, we
reject the petitioner’s suggestion that an individual voir dire in any capacity
was insufficient to ferret out potentially biased jurors.